Case: 3:19-cv-00193-TMR Doc #: 6 Filed: 07/30/19 Page: 1 of 2 PAGEID #: 97

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

Janet Neal,
Plaintiff,
Vv.

United of Omaha Life Insurance Company,
et al.,

Defendant.

 

Case No.: 3:19-cv-00193-TMR

Judge Rose

PLAINTIFF’S NOTICE OF PARTIAL
VOLUNTARY DISMISSAL OF
DEFENDANT UNITED DAIRY
FARMERS, INC., ADMINISTRATOR OF
EMPLOYEE BENEFITS PLAN,
WITHOUT PREJUDICE, PURSUANT TO
FEDERAL RULE OF CIVIL
PROCEDURE 41(A)

 

PLEASE TARE NOTICE that the Plaintiff, Janet Neal, by and through counsel, and
pursuant to Rule 41(A) of the Federal Rules of Civil Procedure, hereby dismisses her claims
against Defendant, United Dairy Farmers, Inc., Administrator of Employee Benefits Plan,

ONLY, without prejudice.

Respectfully submitted,

DYER, GAROFALO, MANN & SCHULTZ

 

  

“A omey for Plsintif

 

131 N. Ludlow Street, Suite 1400
Dayton, Ohio 45402
(937)223-8888

Fax # (937) 824-8630

ismalley@demsiaw.com
Case: 3:19-cv-00193-TMR Doc #: 6 Filed: 07/30/19 Page: 2 of 2 PAGEID #: 98

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a copy of the foregoing has been served upon all
counsel through electronic mai! and/or filing this 30th day of July, 2019

Todd A. Brenner, Esq.
Brenner Law Offices

555 Metro Place, Suite 225
Dublin, OH 43017
todd@brennerhubble.com

 

 

LLIB
{ghn §-Ammalley (0029540)
